Interim Decision #1602

hati..a.acor SrarrrA.
In Visa Petition Proceedings
A-14139108
Decided by Regional Cennenissionee. Acne 2, 1986

Petition to accord preference classification under section 203(a) (8), Immigration and Nationality Act, as amended by P.L. 89-236, as a teacher, is denied
since beneficiary, who lacks the requisite high education (having the equivalent of high school graduation in the United States) and has had no actual experience as a teacher, can not be regarded as a member of the teach- ing profession within the contemplation of that section.
, •

This matter Is before the Regional Commissioner on:appeal from
the denial, of the visa petition to accord the beneficiary third preference quota classification as a member of the professions.
The alien is an unmarried Italian citizen, born Jemmy 31, 1947,
at Guglionesi, Campobasso, Italy. Evidence has been presented that ,
she attended the State School for Teachers at Guglionesi and was
granted a diploma in 1965. Form ES-575 "Application for Alien
Employment Certification", which accompanied the • petition, reflects that the beneficiary attended the State School for Teachers for
four years; that she is seeking a teaching position; that she has not
been employed in the field since receiving her diploma.
After reviewing the alien's educational documents, the Office of
Education of the Department of Health, Education and Welfare,
Washington, D.C., advised that she has the equivalent of high school
graduation in the United States with preparation for teaching in
Italian elementary grade's (first five years). The District Director
thereupon denied the visa petition on the ground the beneficiary is
not qualified for third preference quota classification as a teacher.
It has been asserted on appeal that the alien is entitled to third
preference status as a member of the teaching profession inasmuch
as the law does.not specify any minimum educational standard as
prerequisite to qualification; that physicians, surgeons, lawyers and

members of other professions who are educated abroad are•nnt expected to meet :United States criteria as a condition precedent to the
grant of third preference classification.
672

Interim Decision #1602
Section 203(a) (3) of the Immigration and Nationality Act, as
amended, provides for the issuance of visas to "qualified immigrants
who are members of the professions, or who because of their exceptional ability in the sciences or the arts will substantially_benefit
prospectively the national edonomy,cultural Interests, or welfire of
the United .States." Section 10I(a) (82) of the statute further
states: "The term 'profession' shall include but not be limited to
architects, engineers, lawyers, physicians, surgeons, and teachers in
• elementary or secondary schools, colleges, academies, or seminaries."
In considering the various categories of professions enumerated
in section 1.01(a) (32) of the Act, we have consulted the Department
of Labor's "Occupational Outlook handbook" and "Dictionary of
Occupational Titles." It has-been found that bachelor's degree is
generally the minimum educational requirement for entrance into
these professional fields and, in some instances, either an advanced
graduate degree or stufficant experience is also necessary. Cognizance is also taken of the fact that an individual may be accorded
recognition. .as a member of a particular profession where he may
lack the requisite high education but has had special training and
extensive practical experience in such work.

In the matter at hand„ we find that the beneficiary is a high school
graduate who has had•no actual, experience as a teacher. Under the
circumstances, she cannot be regarded as a member of the teaching
profession within the contemplation of section 203-(a) (3) of the
Immigration and Nationality Act. We have also considered the
-alien's eligibility for quota status -Under section 203(a) (6) of the
Act which provides for the issuance oftisas to "qualified immigrants

who are capable of performing specified drilled or nnalrilled
not of a temporary 'or seasonal nature, for which a shortage of employable and willing persons exists in the United States." In order
to establish eligibility for sixth preference classification it is necessary
that the person desiring and intending to employ the beneficiary file
a petition in her behalf under section 204 of the Act and that the
petition be supported by a Department • of Labor certification pur
suant to section 212(a) (14). of the Act •to establish that there are
not sufficient workers in the United States who are able, willing,
qualified, and available to perform such labor. In the instant case,
the visa petititin has not been filed by- the alien's prospective employer and, further, the required labor certification: has not been
furnished. Accordingly, this appeal must be dismissed..
ORDER: it is ordered that the -appeal be and same is hereby
dismissed.

